Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 February 2021, has been entered.
The following is a Non-Final office action on the merits in response to the communication filed on 05 February 2021. Claims 1-20 are currently pending. Examiner withdraws the rejections of claims 1-20 under 35 USC § 103. However, the rejections under 35 USC § 101 directed to double patenting is maintained.  The rejections are as stated below.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 9,477,952, over claims 1-20 of US Patent No. 9,501,767, over claims 1-14 of US Patent No. 8,538,882 and over claims 1-27 of US Patent No. 7,555,462. Although the conflicting claims are not identical, they are not patentably distinct from each other. The claims of the current invention and the patents mentioned above are drawn to methods and corresponding systems for monitoring and processing transactions at automated teller machines using mobile devices. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are all directed to methods and apparatus for monitoring and processing transactions at automated teller machines using mobile devices. The claims from the instant application and the above patents are significantly similar and the claimed features seem to be identical with various obvious alternate method.
Furthermore, the omission of an element with a corresponding loss of function is an obvious expedient. See In re Karlson, 136 USPQ 184 and Ex parte Rainu, 168 USPQ 375.

For these reasons, the claims of the instant application are not identical to claims 1-20 of US Patent No. 9,477,952, claims 1-20 of US Patent No. 9,501,767, claims 1-14 of US Patent No. 8,538,882 and claims 1-27 of US Patent No. 7,555,462, but they are not patently distinct.
For these reasons, the claims of the instant application are not identical to claims 1-20 of US Patent No. 9,477,952, claims 1-20 of US Patent No. 9,501,767, claims 1-14 of US Patent No. 8,538,882 and claims 1-27 of US Patent No. 7,555,462, but they are not patently distinct.

Response to Arguments
Applicant's arguments filed on 07 December, 2020 with respect to claims 1-20 have been fully considered.  Applicant’s arguments are deemed to be persuasive and the rejection under 35 U.S.C. § 103 is withdrawn. However, the rejections under 35 USC § 101 directed to double patenting is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bank Technology News, “Check-cashing ATMs use facial biometrics”. Retrieved from https://dialog.proquest.com/professional/docview/208157085?accountid=131444

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hani Kazimi whose telephone number is (571) 272-6745. The examiner can normally be reached Monday-Friday from 8:30 AM to 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

Respectfully Submitted

/HANI M KAZIMI/
Primary Examiner, Art Unit 3691